              Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 1 of 23

From: Will Franklin
Sent: Wednesday, April 29, 2020 6:31 AM
To: Jeff Steen; Lloyd Hajdik
CC: Greg Highberger
Subject: RE: HCPerf - OIS


Jeff,

Thursday at 5pm works for us.

Thanks,
Will

From: Jeff Steen <jeff.steen@oilstates.com>
Sent: Tuesday, April 28, 2020 10:43 PM
To: Will Franklin <wf@lrpartners.com>; Lloyd Hajdik <lloyd.hajdik@oilstates.com>
Cc: Greg Highberger <gh@lrpartners.com>
Subject: Re: HCPerf - OIS


EXTERNAL EMAIL

Howdy Will -

Same to you guys, hope you are safe and sane in these trying times.

The next few days are hectic on our end, but is a call at 5 PM or so on Thursday possible ? Friday is out for Lloyd and I.

Stay safe!

Regards — JEFF


From: Will Franklin <wf@lrpartners.com>
Sent: Tuesday, April 28, 2020 4:45 PM
To: Jeff Steen; Lloyd Hajdik
Cc: Greg Highberger
Subject: HCPerf - OIS


EXTERNAL EMAIL

Jeff/Lloyd,

As all emails these days start, I hope you and yours are safe and healthy.

Greg and I wanted to run something by the two of you and wanted to see if you were available on Thursday at 4pm or
Friday anytime after 11am CDT? It should be a relatively quick call.

Regards,
Will

                                                         G
                 Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 2 of 23
Will Franklin
Lime Rock Partners
1111 Bagby Street, Suite 4600
Houston, TX 77002
o 713.292.9500
f 713.292.9551
e wf@lrpartners.com

Our parking garage is not in our building and can be found here. There is tunnel access to our building during inclement weather.

Please note that Lime Rock is a registered investment advisor with the SEC. All of my emails are subject to review at any time by Lime Rock, the SEC, or other
interested parties.
             Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 3 of 23

From: Lloyd Hajdik
Sent: Wednesday, April 29, 2020 7:12 AM
To: Will Franklin; Jeff Steen
CC: Greg Highberger
Subject: RE: HCPerf - OIS


Will, I will send around a meeting invite. Do you all use Skype?

Lloyd Hajdik
EVP and CFO
Oil States International (NYSE: OIS)
lloyd.hajdik@oilstates.com
Office: (713) 425-2374
Cell: (832) 768-2668


From: Will Franklin [mailto:wf@lrpartners.com]
Sent: Wednesday, April 29, 2020 6:31 AM
To: Jeff Steen <jeff.steen@oilstates.com>; Lloyd Hajdik <lloyd.hajdik@oilstates.com>
Cc: Greg Highberger <gh@lrpartners.com>
Subject: RE: HCPerf - OIS


EXTERNAL EMAIL

Jeff,

Thursday at 5pm works for us.

Thanks,
Will

From: Jeff Steen <jeff.steen@oilstates.com>
Sent: Tuesday, April 28, 2020 10:43 PM
To: Will Franklin <wf@lrpartners.com>; Lloyd Hajdik <lloyd.hajdik@oilstates.com>
Cc: Greg Highberger <gh@lrpartners.com>
Subject: Re: HCPerf - OIS


EXTERNAL EMAIL

Howdy Will -

Same to you guys, hope you are safe and sane in these trying times.

The next few days are hectic on our end, but is a call at 5 PM or so on Thursday possible ? Friday is out for Lloyd and I.

Stay safe!

Regards — JEFF


From: Will Franklin <wf@lrpartners.com>
Sent: Tuesday, April 28, 2020 4:45 PM
                 Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 4 of 23

To: Jeff Steen; Lloyd Hajdik
Cc: Greg Highberger
Subject: HCPerf - OIS


EXTERNAL EMAIL

Jeff/Lloyd,

As all emails these days start, I hope you and yours are safe and healthy.

Greg and I wanted to run something by the two of you and wanted to see if you were available on Thursday at 4pm or
Friday anytime after 11am CDT? It should be a relatively quick call.

Regards,
Will

Will Franklin
Lime Rock Partners
1111 Bagby Street, Suite 4600
Houston, TX 77002
o 713.292.9500
f 713.292.9551
e wf@lrpartners.com

Our parking garage is not in our building and can be found here. There is tunnel access to our building during inclement weather.

Please note that Lime Rock is a registered investment advisor with the SEC. All of my emails are subject to review at any time by Lime Rock, the SEC, or other
interested parties.
             Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 5 of 23

From: Lloyd Hajdik
Sent: Wednesday, April 29, 2020 7:13 AM
To: Will Franklin; Jeff Steen
CC: Greg Highberger
Subject: RE: HCPerf - OIS


Never mind. I see your invite. Thanks.

Lloyd Hajdik
EVP and CFO
Oil States International (NYSE: OIS)
lloyd.hajdik@oilstates.com
Office: (713) 425-2374
Cell: (832) 768-2668


From: Will Franklin [mailto:wf@lrpartners.com]
Sent: Wednesday, April 29, 2020 6:31 AM
To: Jeff Steen <jeff.steen@oilstates.com>; Lloyd Hajdik <lloyd.hajdik@oilstates.com>
Cc: Greg Highberger <gh@lrpartners.com>
Subject: RE: HCPerf - OIS


EXTERNAL EMAIL

Jeff,

Thursday at 5pm works for us.

Thanks,
Will

From: Jeff Steen <jeff.steen@oilstates.com>
Sent: Tuesday, April 28, 2020 10:43 PM
To: Will Franklin <wf@lrpartners.com>; Lloyd Hajdik <lloyd.hajdik@oilstates.com>
Cc: Greg Highberger <gh@lrpartners.com>
Subject: Re: HCPerf - OIS


EXTERNAL EMAIL

Howdy Will -

Same to you guys, hope you are safe and sane in these trying times.

The next few days are hectic on our end, but is a call at 5 PM or so on Thursday possible ? Friday is out for Lloyd and I.

Stay safe!

Regards — JEFF


From: Will Franklin <wf@lrpartners.com>
Sent: Tuesday, April 28, 2020 4:45 PM
                 Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 6 of 23

To: Jeff Steen; Lloyd Hajdik
Cc: Greg Highberger
Subject: HCPerf - OIS


EXTERNAL EMAIL

Jeff/Lloyd,

As all emails these days start, I hope you and yours are safe and healthy.

Greg and I wanted to run something by the two of you and wanted to see if you were available on Thursday at 4pm or
Friday anytime after 11am CDT? It should be a relatively quick call.

Regards,
Will

Will Franklin
Lime Rock Partners
1111 Bagby Street, Suite 4600
Houston, TX 77002
o 713.292.9500
f 713.292.9551
e wf@lrpartners.com

Our parking garage is not in our building and can be found here. There is tunnel access to our building during inclement weather.

Please note that Lime Rock is a registered investment advisor with the SEC. All of my emails are subject to review at any time by Lime Rock, the SEC, or other
interested parties.
             Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 7 of 23

From: Jeff Steen
Sent: Wednesday, April 29, 2020 8:29 AM
To: Will Franklin; Lloyd Hajdik
CC: Greg Highberger
Subject: Re: HCPerf - OIS


Good deal, thanks. JEFF


From: Will Franklin <wf@lrpartners.com>
Sent: Wednesday, April 29, 2020 6:30:34 AM
To: Jeff Steen <jeff.steen@oilstates.com>; Lloyd Hajdik <lloyd.hajdik@oilstates.com>
Cc: Greg Highberger <gh@lrpartners.com>
Subject: RE: HCPerf - OIS


EXTERNAL EMAIL

Jeff,

Thursday at 5pm works for us.

Thanks,
Will

From: Jeff Steen <jeff.steen@oilstates.com>
Sent: Tuesday, April 28, 2020 10:43 PM
To: Will Franklin <wf@lrpartners.com>; Lloyd Hajdik <lloyd.hajdik@oilstates.com>
Cc: Greg Highberger <gh@lrpartners.com>
Subject: Re: HCPerf - OIS


EXTERNAL EMAIL

Howdy Will -

Same to you guys, hope you are safe and sane in these trying times.

The next few days are hectic on our end, but is a call at 5 PM or so on Thursday possible ? Friday is out for Lloyd and I.

Stay safe!

Regards — JEFF


From: Will Franklin <wf@lrpartners.com>
Sent: Tuesday, April 28, 2020 4:45 PM
To: Jeff Steen; Lloyd Hajdik
Cc: Greg Highberger
Subject: HCPerf - OIS
                 Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 8 of 23


EXTERNAL EMAIL

Jeff/Lloyd,

As all emails these days start, I hope you and yours are safe and healthy.

Greg and I wanted to run something by the two of you and wanted to see if you were available on Thursday at 4pm or
Friday anytime after 11am CDT? It should be a relatively quick call.

Regards,
Will

Will Franklin
Lime Rock Partners
1111 Bagby Street, Suite 4600
Houston, TX 77002
o 713.292.9500
f 713.292.9551
e wf@lrpartners.com

Our parking garage is not in our building and can be found here. There is tunnel access to our building during inclement weather.

Please note that Lime Rock is a registered investment advisor with the SEC. All of my emails are subject to review at any time by Lime Rock, the SEC, or other
interested parties.
   Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 9 of 23


From:            Will Franklin
To:              Lias Steen (jeff.steen@oilstates.com); lloyd.hajdik@oilstates.com; Greg Highberger
Subject:         HCPerf Call with OIS


Will Franklin's Meeting Room:



Iphone friendly +1 (855) 633-2040,2490509#



First, click: https://meet.loopup.com/G7f8MZW



     Know who’s on and who’s speaking

     LoopUp calls your phone – no need to dial in

     And view when the leader shares their screen




Or, if you are offline, dial in:

(by joining, you agree to the privacy policy at loopup.com)

Guest Dial-in Code: 2490509#

     USA: +1 (855) 633-2040

     Saudi Arabia: 800 844 2731

     UAE: 8000 3570 3199

     UK: 0800 279 8160

     USA (Toll): +1 (312) 212-3078




Service provided by LoopUp
              Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 10 of 23

From: Will Franklin
Sent: Friday, May 1, 2020 5:17 PM
To: Jeff Steen
CC: Lloyd Hajdik; Greg Highberger
Subject: Re: HCPerf - OIS



Jeff/Lloyd,

Thanks for the call yesterday. You requested where in the PSA a carryback would be addressed, and we would primarily point you to
Section 5.10(d) which is pasted below.

(d) Refunds. The amount or economic benefit of any refund (whether in cash or as a credit against or offset to any Tax) of any Tax
of the Acquired Entities attributable to any Pre-Closing Tax Period received by the Buyer, any Acquired Entity, or any of their
respective Affiliates, but only if and to the extent such refund of Taxes exceeds the amount, if any, taken into account in the final and
binding Closing Working Capital, shall be for the account of the Seller. Any such amount (including any interest received thereon)
shall be paid by the Buyer to the Seller within five days after any such refund is received, credited or applied as an offset, as the case
may be.

It sounds as though Lloyd thought you had perhaps used GEODynamics NOLs for carryback purposes already, but was not sure. As
we think about our proposal, it would be helpful to know what you have already applied for, which I think would be pretty easy as you
would likely have had to have filed Forms 1139 for the GEODynamics entities.

Thanks,
Will




Will Franklin
Lime Rock Partners
o 713-292-9500

On Apr 28, 2020, at 10:43 PM, Jeff Steen <jeff.steen@oilstates.com> wrote:


EXTERNAL EMAIL
Howdy Will -

Same to you guys, hope you are safe and sane in these trying times.

The next few days are hectic on our end, but is a call at 5 PM or so on Thursday possible ? Friday is out for Lloyd and I.

Stay safe!

Regards — JEFF

________________________________
From: Will Franklin <wf@lrpartners.com>
Sent: Tuesday, April 28, 2020 4:45 PM
To: Jeff Steen; Lloyd Hajdik
Cc: Greg Highberger
Subject: HCPerf - OIS




EXTERNAL EMAIL
              Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 11 of 23
Jeff/Lloyd,

As all emails these days start, I hope you and yours are safe and healthy.

Greg and I wanted to run something by the two of you and wanted to see if you were available on Thursday at 4pm or Friday anytime
after 11am CDT? It should be a relatively quick call.

Regards,
Will

Will Franklin
Lime Rock Partners
1111 Bagby Street, Suite 4600
Houston, TX 77002
o 713.292.9500
f 713.292.9551
e wf@lrpartners.com<mailto:wf@lrpartners.com>

Our parking garage is not in our building and can be found
here<https://maps.google.com/maps?f=d&source=s_d&saddr=&daddr=29.758188,-
95.372626&hl=en&geocode=&mra=dme&mrsp=1&sz=18&sll=29.758859,-
95.372669&sspn=0.003288,0.004828&ie=UTF8&t=h&z=18>. There is tunnel access to our building during inclement weather.

Please note that Lime Rock is a registered investment advisor with the SEC. All of my emails are subject to review at any time by
Lime Rock, the SEC, or other interested parties.
             Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 12 of 23

From: Bill Maxwell
Sent: Friday, May 8, 2020 2:06 PM
To: wf@lrpartners.com
CC: gh@lrpartners.com; Lloyd Hajdik; Jeff Steen
Subject: HCPerf/OIS


Dear Will,

Lloyd, Jeff and I have reviewed your email correspondence of May 1. For a number of reasons, we disagree that
Section 5.10(d) of the SPA captures the NOLs. The value of the NOLs as a carryback item only arose with passage of the
CARES Act in March of this year. The economic benefit of any refund, then, is attributable to a post-closing, not a pre-
closing, tax period (namely, the current tax period).
Furthermore, under applicable law as it existed at the time the transaction closed, carrybacks of the 2018 NOLs were not
permitted. As such, both parties understood the NOLs to be an asset of the company that passed in the sale, the value
of which could only be realized in the future. At that time, Section 5.10(d) could not possibly have captured the
NOLs. To read it as doing so now would deprive us of an asset that we purchased in the transaction.

Thanks
Bill


WILLIAM E. MAXWELL
SENIOR COUNSEL

OIL STATES INTERNATIONAL, INC.
LEGAL DEPARTMENT
THREE ALLEN CENTER
333 CLAY STREET, 46TH FLOOR
HOUSTON, TEXAS 77002
(713) 470-4863 (direct)
(713) 652-0499 - fax

CONFIDENTIALITY NOTICE

THIS ELECTRONIC MESSAGE TRANSMISSION CONTAINS INFORMATION WHICH IS PRIVILEGED AND CONFIDENTIAL. THE TERM “PRIVILEGED AND
CONFIDENTIAL” INCLUDES, WITHOUT LIMITATION, ATTORNEY-CLIENT PRIVILEGED COMMUNICATIONS, ATTORNEY WORK PRODUCT, TRADE
SECRETS, AND ANY OTHER CONFIDENTIAL OR PROPRIETARY INFORMATION. IN TRANSMITTING THIS COMMUNICATION, THE SENDER DOES NOT
WAIVE ANY CLAIM TO PRIVILEGE OR CONFIDENTIALITY. THE INFORMATION IS INTENDED TO BE FOR THE USE OF THE INDIVIDUAL OR ENTITY
NAMED ABOVE. IF YOU ARE NOT THE INTENDED RECIPIENT, BE AWARE THAT ANY DISCLOSURE, COPYING, DISTRIBUTION OR USE OF THE
CONTENTS OF THIS TRANSMISSION IS PROHIBITED. IF YOU HAVE RECEIVED THIS ELECTRONIC MESSAGE TRANSMISSION IN ERROR, PLEASE NOTIFY
ME IMMEDIATELY BY REPLY EMAIL (OR VOICE) AND DELETE THE ORIGINAL MESSAGE. THANK YOU.
                Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 13 of 23

From: Will Franklin
Sent: Tuesday, May 12, 2020 11:50 AM
To: Lias Steen (jeff.steen@oilstates.com)
Subject: Catch Up?


Do you have 15 minutes for a one-on-one catchup today? I’m free between 3-6pm if something in that window works
for you.

W

Will Franklin
Lime Rock Partners
1111 Bagby Street, Suite 4600
Houston, TX 77002
o 713.292.9500
f 713.292.9551
e wf@lrpartners.com

Our parking garage is not in our building and can be found here. There is tunnel access to our building during inclement weather.

Please note that Lime Rock is a registered investment advisor with the SEC. All of my emails are subject to review at any time by Lime Rock, the SEC, or other
interested parties.
           Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 14 of 23

From: Will Franklin
Sent: Tuesday, June 2, 2020 3:38 PM
To: Jeff Steen
Subject: RE: Limerock / GEO


Sounds good.

From: Jeff Steen <jeff.steen@oilstates.com>
Sent: Tuesday, June 2, 2020 3:27 PM
To: Will Franklin <wf@lrpartners.com>
Subject: Re: Limerock / GEO


EXTERNAL EMAIL

2 PM works great. Thanks, JEFF


______________________________________________________________________

LIAS J. "JEFF" STEEN

OIL STATES INTERNATIONAL, INC.

Executive Vice President - Legal and Human Resources

333 Clay Street, Suite 4620

Houston, Texas 77002



(O) 713-470-4811 / (Cell) 713-724-9629

jeff.steen@oilstates.com


From: Will Franklin <wf@lrpartners.com>
Sent: Tuesday, June 2, 2020 2:37 PM
To: Jeff Steen <jeff.steen@oilstates.com>
Subject: RE: Limerock / GEO


EXTERNAL SENDER: This e-mail originated from outside of Oil States. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

I’m available from 1-3pm. Does something work then?

From: Jeff Steen <jeff.steen@oilstates.com>
Sent: Tuesday, June 2, 2020 12:32 PM
To: Will Franklin <wf@lrpartners.com>
Subject: Limerock / GEO
          Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 15 of 23



EXTERNAL EMAIL

Will --- How does your schedule look for a call tomorrow ? My best times would
be after lunch.

Thanks and regards, JEFF

______________________________________________________________
LIAS J. "JEFF" STEEN
OIL STATES INTERNATIONAL, INC.
Executive Vice President - Legal and Human Resources
333 Clay Street, Suite 4620
Houston, Texas 77002

(O) 713-470-4811 / (Cell) 713-724-9629
jeff.steen@oilstates.com
            Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 16 of 23

From: Will Franklin
Sent: Monday, August 10, 2020 4:14 PM
To: Jeff Steen
Subject: RE: HC Perf - Catch Up


Thanks. I’ll call your cell then, unless there is a preferred number. Just sent you a calendar invite.

W

From: Jeff Steen <jeff.steen@oilstates.com>
Sent: Monday, August 10, 2020 3:56 PM
To: Will Franklin <wf@lrpartners.com>
Subject: Re: HC Perf - Catch Up


EXTERNAL EMAIL

Hi Will ---- How about 10:30 AM tomorrow ?

We are all good on this end, although the madness seems to continue. Stay safe and talk
tomorrow.

Regards, JEFF


______________________________________________________________________

LIAS J. "JEFF" STEEN

OIL STATES INTERNATIONAL, INC.

Executive Vice President - Legal and Human Resources

333 Clay Street, Suite 4620

Houston, Texas 77002



(O) 713-470-4811 / (Cell) 713-724-9629

jeff.steen@oilstates.com


From: Will Franklin <wf@lrpartners.com>
Sent: Monday, August 10, 2020 3:15 PM
To: Jeff Steen <jeff.steen@oilstates.com>
Subject: HC Perf - Catch Up


EXTERNAL SENDER: This e-mail originated from outside of Oil States. Do not click links or open
attachments unless you recognize the sender and know the content is safe.
                Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 17 of 23

Hey Jeff,

Let me know when might be convenient for a 10 minute catch up call. I’m free mid morning tomorrow (b/w 9:30-11am)
and after lunch.

Hope you are well.
Will

Will Franklin
Lime Rock Partners
1111 Bagby Street, Suite 4600
Houston, TX 77002
o 713.292.9500
f 713.292.9551
e wf@lrpartners.com

Our parking garage is not in our building and can be found here. There is tunnel access to our building during inclement weather.

Please note that Lime Rock is a registered investment advisor with the SEC. All of my emails are subject to review at any time by Lime Rock, the SEC, or other
interested parties.
           Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 18 of 23

From: Benjamin Burns
Sent: Tuesday, September 1, 2020 8:45 PM
To: Ellen Pennington
CC: Lori Mettille; Clay Hodges
Subject: RE: Case


Great, thank you.

From: Ellen Pennington <ellen.pennington@oilstates.com>
Sent: Tuesday, September 1, 2020 4:50 PM
To: Benjamin Burns <bburns@lrpartners.com>
Cc: Lori Mettille <Lori.Mettille@mossadams.com>; Clay Hodges <Clay.Hodges@mossadams.com>
Subject: RE: Case


EXTERNAL EMAIL

Ben,
My apologies, I accidentally grabbed the wrong version.
Executed version by Lloyd attached as img.pdf.

                                      ELLEN PENNINGTON
                                      Counsel & Assistant Corporate Secretary
                                      O: +1 713.470.4870 | M: +1 713.470.4870
                                      E: ellen.pennington@oilstates.com
                                      A: 333 Clay St., Suite 4620 | Houston, TX 77002




From: Benjamin Burns <bburns@lrpartners.com>
Sent: Tuesday, September 1, 2020 4:32 PM
To: Ellen Pennington <ellen.pennington@oilstates.com>
Cc: Lori Mettille <Lori.Mettille@mossadams.com>; Clay Hodges <Clay.Hodges@mossadams.com>
Subject: RE: Case


EXTERNAL SENDER: This e-mail originated from outside of Oil States. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

Thanks Ellen. It appears that Lloyd has not executed the updated POA. Would you mind circulating the executed
version?

Thanks,
Ben

From: Ellen Pennington <ellen.pennington@oilstates.com>
Sent: Tuesday, September 1, 2020 3:23 PM
To: Benjamin Burns <bburns@lrpartners.com>
            Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 19 of 23

Cc: Lori Mettille <Lori.Mettille@mossadams.com>; Clay Hodges <Clay.Hodges@mossadams.com>
Subject: RE: Case


EXTERNAL EMAIL

Hi Ben,
Apologies for the confusion this caused. Attached is the executed POA for Moss Adams as well as the POA that should
remain in place as well and be attached as required by section 6.
Thank you,

                                        ELLEN PENNINGTON
                                        Counsel & Assistant Corporate Secretary
                                        O: +1 713.470.4870 | M: +1 713.470.4870
                                        E: ellen.pennington@oilstates.com
                                        A: 333 Clay St., Suite 4620 | Houston, TX 77002




From: Benjamin Burns <bburns@lrpartners.com>
Sent: Monday, August 31, 2020 10:22 AM
To: Ellen Pennington <ellen.pennington@oilstates.com>
Cc: Lori Mettille <Lori.Mettille@mossadams.com>; Clay Hodges <Clay.Hodges@mossadams.com>
Subject: RE: Case


EXTERNAL SENDER: This e-mail originated from outside of Oil States. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

Ellen – we believe, in connection with Oil States filing an 1139 Form, the existing POA that was in place for Hcperf to
control the 2017 audit process was revoked.

We will need another POA executed (see attached) such that we can work directly with the IRS to finish up the audit.
Can you please sign the attached/let us know of questions. The plan would be to Check the Box on Section 6 such that
the POA related to 1139 will remain in effect as well.

-Ben

From: Ellen Pennington <ellen.pennington@oilstates.com>
Sent: Tuesday, August 11, 2020 12:42 PM
To: Benjamin Burns <bburns@lrpartners.com>
Cc: McCormick Rick L <Rick.L.McCormick@irs.gov>
Subject: FW: Case


EXTERNAL EMAIL

Ben,
             Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 20 of 23

I spoke with Mr. McCormick today and it appears there has been a slight issue with the POA. Clay, who originally had
the POA, was superseded when an 1139 was filed by someone named Janet/Janice. Mr. McCormick sent a courtesy
email to Clay regarding this, but reached out to me as well. It may have already been taken care of, but wanted to pass it
along to ensure Mr. McCormick could get in touch with the necessary people.

Thank you,

Ellen L. Pennington
Counsel & Assistant Corporate Secretary

OIL STATES INTERNATIONAL, INC.
Legal Department
333 Clay Street, Suite 4620
Houston, Texas 77002
Office: (713) 470-4870
Fax: 713-470-4855
ellen.pennington@oilstates.com




From: McCormick Rick L <Rick.L.McCormick@irs.gov>
Sent: Tuesday, August 11, 2020 6:54 AM
To: Ellen Pennington <ellen.pennington@oilstates.com>
Subject: RE: Case


EXTERNAL SENDER: This e-mail originated from outside of Oil States. Do not click links or open
attachments unless you recognize the sender and know the content is safe.

Ms. Pennington,

I am sorry to bother you but something has come up and I need your help with.

Could I call you this morning at 8:30 to discuss it?

Thanks,



Rick McCormick, CPA
Internal Revenue Service
55 N. Robinson
Mail Stop: 4222:RM
Oklahoma City, OK 73102
Phone: 405-982-6770
Fax: 877-331-3589
rick.l.mccormick@irs.gov
Employee Badge Number 1000668367




From: Ellen Pennington <ellen.pennington@oilstates.com>
Sent: Tuesday, January 28, 2020 9:15 AM
            Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 21 of 23

To: McCormick Rick L <Rick.L.McCormick@irs.gov>
Cc: Benjamin Burns <bburns@lrpartners.com>
Subject: RE: Case

Mr. McCormick,
I’m sorry but I don’t have Clay’s email address. I have, however, included Ben Burns who may have be able to provide it.
Thank you,

Ellen L. Pennington
Counsel & Assistant Corporate Secretary

OIL STATES INTERNATIONAL, INC.
Legal Department
333 Clay Street, Suite 4620
Houston, Texas 77002
Office: (713) 470-4870
Fax: 713-470-4855
ellen.pennington@oilstates.com




From: McCormick Rick L [mailto:Rick.L.McCormick@irs.gov]
Sent: Tuesday, January 28, 2020 8:14 AM
To: Ellen Pennington <ellen.pennington@oilstates.com>
Subject: RE: Case


EXTERNAL EMAIL

Good morning Ellen,

I am sorry to bother you.

I was wondering if you could send me Clay’s email address.

I was wanting to ask him about setting up the opening conference.

If you could send it to me, I would appreciate it.

Thanks,



Rick McCormick, CPA
Internal Revenue Service
55 N. Robinson
Mail Stop: 4222:RM
Oklahoma City, OK 73102
Phone: 405-982-6770
Fax: 877-331-3589
rick.l.mccormick@irs.gov
Employee Badge Number 1000668367
           Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 22 of 23



From: Ellen Pennington <ellen.pennington@oilstates.com>
Sent: Friday, January 24, 2020 10:39 AM
To: McCormick Rick L <Rick.L.McCormick@irs.gov>
Subject: RE: Case

Dear Mr. McCormick,
It was a pleasure speaking with you this morning. Please find the officer certification as requested. Ben Smith,
President, has signed the POA and I have returned that to the Sellers noting that you and I spoke this morning. Their
designated tax representatives (per the POA), Moss Adams LLP, should be reaching out to you.

Please don’t hesitate if you need anything else throughout the process.
Have a good weekend,

Ellen L. Pennington
Counsel & Assistant Corporate Secretary

OIL STATES INTERNATIONAL, INC.
Legal Department
333 Clay Street, Suite 4620
Houston, Texas 77002
Office: (713) 470-4870
Fax: 713-470-4855
ellen.pennington@oilstates.com




From: Ellen Pennington
Sent: Friday, January 24, 2020 9:27 AM
To: McCormick Rick L <Rick.L.McCormick@irs.gov>
Subject: RE: Case

Of course. Please call me at your convenience on my office number. I’m free all morning.
Thank you,

Ellen L. Pennington
Counsel & Assistant Corporate Secretary

OIL STATES INTERNATIONAL, INC.
Legal Department
333 Clay Street, Suite 4620
Houston, Texas 77002
Office: (713) 470-4870
Fax: 713-470-4855
ellen.pennington@oilstates.com




From: McCormick Rick L [mailto:Rick.L.McCormick@irs.gov]
Sent: Friday, January 24, 2020 9:07 AM
To: Ellen Pennington <ellen.pennington@oilstates.com>
Subject: RE:Case
             Case 4:20-cv-02969 Document 10-9 Filed on 10/09/20 in TXSD Page 23 of 23


EXTERNAL EMAIL

Dear Ms. Pennington,

Would there be a time this morning that I could call and talk to you?

Thanks,



Rick McCormick, CPA
Internal Revenue Service
55 N. Robinson
Mail Stop: 4222:RM
Oklahoma City, OK 73102
Phone: 405-982-6770
Fax: 877-331-3589
rick.l.mccormick@irs.gov
Employee Badge Number 1000668367




From: Ellen Pennington <ellen.pennington@oilstates.com>
Sent: Thursday, January 23, 2020 11:31 AM
To: McCormick Rick L <Rick.L.McCormick@irs.gov>
Cc: Alina Choun <alina.choun@oilstates.com>; Jeff Steen <jeff.steen@oilstates.com>; Griggs, Garney
<garney.griggs@clarkhillstrasburger.com>
Subject: Notice

Dear Mr. McCormick,
I am counsel for Oil States International, Inc. and I received your notice from our Tax department yesterday. Oil States
acquired GEODynamics on January 12, 2018. Given the time period indicated in your notice, we have provided your
notice (see email attached) to the Sellers of GEODynamics for their handling and review of the 2017 tax year audit. I
have indicated the requested contact date of January 24th to ensure a timely response, however they are just receiving
notice today. Oil States will be actively cooperating with the Sellers in this matter. Should you require anything please
contact us immediately.

Thank you,

Ellen L. Pennington
Counsel & Assistant Corporate Secretary

OIL STATES INTERNATIONAL, INC.
Legal Department
333 Clay Street, Suite 4620
Houston, Texas 77002
Office: (713) 470-4870
Fax: 713-470-4855
ellen.pennington@oilstates.com
